UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 SEC FILE NUMBER CUSIP NUMBER NOTIFICATION OF LATE FILING (Check one): þ Form 10-K o Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: December 31, o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ASIA CORK INC. Full Name of Registrant Former Name if Applicable 3rd FLOOR, A TOWER OF CHUANG XIN, INFORMATION BUILDING NO. 72, SECOND KEJI ROAD Address of Principal Executive Office (Street and Number) HI-TECH ZONE, XI’AN CHINA City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25 (b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D,or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Company will be delayed in the filing of its 10-K as the Company is also preparing an amendment to its pending registration statement on Form S-1 in response to comments from the SEC. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Steven W. Schuster, Esq. (212) 448-1100 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes þ No o (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes þ No o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See Exhibit A ASIA CORK INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. March30,2010 By: /s/ Pengcheng Chen Name: Pengcheng Chen Title: Chief Executive Officer ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18U.S.C. 1001). EXHIBIT A Fiscal Year Ended December 31, 2009: The Company’s revenues for the year ended December 31, 2009 were $24,393,625 compared to $21,378,041 for the year ended December 31, 2008.The Company’s net income for the year ended December 31, 2009 was $3,373,052 compared to net income of $2,732,154 for the year ended December 31, 2008.The Company improved its revenues and net income in 2009 despite the having revenues of $902,504 and a net loss of ($5,831) in the three months ended March 31, 2009 compared to revenues of $2,516,345 and net income of $390,182 in the three months ended March 31,
